TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                             NO.  03-18-00676-CR


                           James Manson, Appellant

                                     v.

                        The State of Texas, Appellee



               FROM THE 427th District Court OF Travis COUNTY
     NO. D-1-DC-18-300307, The Honorable Tamara Needles, JUDGE PRESIDING


                                  O R D E R


PER CURIAM
            Appellant’s brief on appeal was  originally  due  on  April  18,
2019.  On counsel’s motions, the time for filing was  extended  to  July  3,
2019.  Appellant’s counsel has now filed a  third  motion,  requesting  that
the Court extend the time  for  filing  appellant’s  brief.   We  grant  the
motion for extension of time and order appellant to file a  brief  no  later
than August 19, 2019.  No further extension of  time  will  be  granted  and
failure to comply with this order will result in the referral of  this  case
to the trial court for a hearing under Rule 38.8(b) of the  Texas  Rules  of
Appellate Procedure.
            It is ordered on July 12, 2019.


Before Chief Justice Rose, Justices Triana, and Smith
Do Not Publish